Since this action was instituted the territory of Oklahoma and Indian Territory have been admitted into the Union as a state, and under the provisions of section 9 (Bunn's Ed.) of the Constitution, the license of the sale of intoxicating liquors is no longer permitted. Said section provides:
"The manufacture, sale, barter, giving away, or otherwise furnishing, except as hereinafter provided, of intoxicating liquors *Page 621 
* * * is prohibited for a period of twenty-one years from the date of the admission of the state into the Union, and thereafter until the people of the state shall otherwise provide by amendment of this Constitution and proper state legislation."
Abstract or hypothetical cases, disconnected with the granting of actual relief, or from the determination of which no practical result can follow, will not be determined by this court. Harman v. Burt, 20 Okla. 509, 94 P. 528; Parker et al.v. Territory ex rel Bostic, 20 Okla. 851, 94 P. 175 Freemanv. Board of Medical Examiners, 20 Okla. 610, 95 P. 229.
This case will therefore be dismissed without prejudice.
All the Justices concur.